Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 20, 13, 17, 14-16, 19, and 24 renumbered as 1-8 respectively are allowable.

The following is an examiner’s statement of reasons for allowance: with respect to claim 20, the recitation of a vehicle door driving device that moves the window along an upright pillar sash having a guide rail extending along the pillar sash, a first and second sliding part are proved on the member at different positions and inserted within the guide rail , a passage part in the middle of the guide rail that allows one of the first or second sliding part to be inserted into and removed from inside of the guide rail in the direction of the opening wherein a distance between the first and second sliding part in the opening and closing directions is longer than a length from the passage part to one end of the guide rail in the opening and closing direction is seen as an unobvious improvement over the art of record.  With respect to claim 24, the recitation of a vehicle door driving device that moves the window along a sash member with a guide rail provided on the sash member, a slider secured to the window and guided along the guide rail, a transmission member the drives the window with the sliding being a sliding part including a first and second sliding part with the first sliding part regulated in one direction of the guide rail and the second sliding part regulated in a different direction with the sliding parts surrounded by wall of the guide rail and each of the first and sliding .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-Th from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634